       Case 6:21-cv-01072-JWB-KGG Document 1 Filed 03/19/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS
                                     AT WICHITA, KANSAS

MATTHEW HELM,                                )
                                             )
               Plaintiff,                    )
vs.                                          )      Case No.
                                             )
KEITH LOWE AND TERMINAL                      )
CONSOLIDATION COMPANY,                       )
                                             )
               Defendant.                    )
                                             )

                                         COMPLAINT

       COMES NOW the Plaintiff, by and through counsels Brendan P. Lykins and Dustin L.

DeVaughn of DeVaughn James Injury Lawyers, and for Plaintiff’s claims against the Defendants,

alleges and states:

                                         A. PARTIES

       1.      Plaintiff Matthew Helm is a Colorado resident and citizen that resides at 25890

               County Road LL, McClave, Colorado 81057.

       2.      Defendant, Keith Lowe, is a citizen of Junction City, Kansas and resides at 905

               Kramer Ct., Junction City, Kansas 66441.

       3.      Defendant, Terminal Consolidation Company is a Missouri for profit company with

               its principal place of business and corporate headquarters at 3600 Great Midwest

               Drive, Kansas City, MO. 64116, and may be served with process through its

               Resident Agent, at 1201 Walnut, Suite 2800, Kansas City, Missouri, 64106.

                                 B. JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the persons and subject matter.

       5.      Venue is proper in the Wichita division of the Kansas District Court of the Federal

               District Court.
Case 6:21-cv-01072-JWB-KGG Document 1 Filed 03/19/21 Page 2 of 5




6.    This collision took place in Wyandotte County, Kansas on February 24, 2020.

7.    This action is brought pursuant to 28 U.S.C. § 1332, in that the amount of

      controversy exceeds seventy-five thousand dollars ($75,000.00) exclusive of

      interest and costs and on the basis of diversity of citizenship.

                          C. NATURE OF ACTION

8.    This is a civil action for personal injuries suffered by Plaintiff Matthew Helm.

9.    This action arises out of a motor vehicle rear-end collision on Interstate 70 near

      milepost 217.7 in Wyandotte County, Kansas on February 24, 2020.

10.   Plaintiff was operating his vehicle eastbound on Interstate 70.

11.   At the same time, a commercial vehicle owned by Defendant Terminal

      Consolidation Company and driving by Defendant Keith Lowe was also proceeding

      eastbound on Interstate 70.

12.   The semi-truck and trailer driving by Defendant Keith Lowe rear-ended the vehicle

      Plaintiff was operating.

13.   The rear-end collision caused harms and losses to Plaintiff.

                 D. CAUSE OF ACTION - NEGLIGENCE

14.   Defendant Keith Lowe negligently caused the rear-end collision with Plaintiff.

15.   The actions and omissions of Defendants Keith Lowe and Terminal Consolidation

      Company, (both independently and through driver Keith Lowe under Respondeat

      Superior and Vicarious Liability) were negligent and careless for the following

      reasons:

      a. Failure to use proper signals;

      b. Failure to keep a proper lookout;

      c. Failure to be attentive;

                                          2
Case 6:21-cv-01072-JWB-KGG Document 1 Filed 03/19/21 Page 3 of 5




      d. Failure to yield;

      e. Failure to maintain control of the vehicle; and

      f. Failure to exercise ordinary care.

16.   At all times relevant herein, Defendant, Keith Lowe was an employee and/or agent

      of Defendant, Terminal Consolidation Company, and was operating in the course

      and scope of his employment with Defendant, Terminal Consolidation Company.

17.   Defendant Keith Lowe was hired, qualified, supervised, and trained by Terminal

      Consolidation Company.

18.   Terminal Consolidation Company is a motor carrier and operating under authority

      through the United States Department of Transportation with an assigned D.O.T.

      number of 326335.

19.   Upon information and belief, the semi-trailer truck being operated by Keith Lowe

      was owned, maintained, dispatched, supervised, controlled and repaired by

      Terminal Consolidation Company and was used as a commercial motor vehicle in

      both intrastate and interstate business making it subject to the Federal Motor Carrier

      Safety Administration regulations under 49 C.F.R. Sections 381 et. Seq.

20.   49 C.F.R. § 390.3(e)(1) & (2) provide that every driver and employee shall be

      instructed regarding and shall comply with all applicable regulations contained in

      the FMCSR.

21.   49 C.F.R. § 390.5 provides that "motor carrier" means a for-hire motor carrier or a

      private motor carrier. That term includes a motor carrier's agents, officers, and

      representatives as well as employees responsible for hiring, supervising, training,

      assigning, or dispatching of drivers.




                                        3
       Case 6:21-cv-01072-JWB-KGG Document 1 Filed 03/19/21 Page 4 of 5




       22.     Terminal Consolidation Company was at all material times a "motor carrier" and

               an "employer" of its driver Keith Lowe in regard to the operation of a commercial

               motor vehicle as defined in 49 C.F.R. §382.107.

       23.     The negligence of Defendant, Terminal Consolidation Company, and their

               employee/agent Defendant, Keith Lowe, proximately caused the collision and the

               personal injuries and damages of Plaintiff.

       24.     As a result of Terminal Consolidation Company and Keith Lowe’s negligence,

               Plaintiff sustained severe personal injuries. Plaintiff has or is expected to sustain

               past medical expenses, future medical expenses, past lost wages, future lost wages,

               medical mileage, and past and future non-economic damages such as pain, suffering

               and mental anguish.

       25.     As a further result of Defendant Keith Lowe’s negligence, which Defendant

               Terminal Consolidation Company is vicariously liable, Plaintiff sustained damage

               to personal property in the sum of $19,571.95.

       WHEREFORE, Plaintiff requests judgment against defendant for an amount in excess of

$75,000 plus costs and any further relief this Court deems fair, just and equitable.


                                              Respectfully submitted,

                                              DeVaughn James Injury Lawyers

                                              By: /s/ Brendan P. Lykins
                                              Brendan P. Lykins, #26098
                                              Dustin L. DeVaughn, #16559
                                              3241 N. Toben
                                              Wichita, KS 67226
                                              [p] (316) 977-9999
                                              [f] (316) 425-0414
                                              blykins@devaughnjames.com
                                              ddevaughn@devaughnjames.com
                                              Attorneys for Plaintiffs

                                                 4
          Case 6:21-cv-01072-JWB-KGG Document 1 Filed 03/19/21 Page 5 of 5




               DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMES NOW the plaintiff and demands a pretrial conference and a trial by jury.

                            DESIGNATION OF PLACE OF TRIAL

          COMES NOW the plaintiff and designates Wichita, Kansas as the place for trial in this

matter.

                                      DeVaughn James Injury Lawyers

                                      By: /s/ Brendan P. Lykins
                                              Brendan P. Lykins, #26098
                                              Dustin L. DeVaughn, #16559
                                              3241 N. Toben
                                              Wichita, KS 67226
                                              [P] 316-977-9999
                                              [F] 316-425-0414
                                              blykins@devaughnjames.com
                                              ddevaughn@devaughnjames.com
                                              Attorneys for Plaintiff




                                                5
